UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7801



THOMAS HAWKINS,

                                            Petitioner - Appellant,

          versus


DANIEL BRAXTON, Warden, Buckingham Correction-
al Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-219)


Submitted:   April 13, 1999                 Decided:   June 15, 1999


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Stanley David, MORRISSEY, HERSHNER & JACOBS, Richmond,
Virginia, for Appellant. William W. Muse, Assistant Attorney Gen-
eral, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Hawkins appeals from the portion of the district

court’s order finding that the appropriate statute under which to

review his action was 42 U.S.C.A. § 1983 (West Supp. 1998), rather

than 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).   We find that the

district court did not err by analyzing the action under § 1983.

See Roller v. Cavanaugh, 984 F.2d 120, 122 (4th Cir. 1993).    Con-

sequently, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2